Exhibit 10.3

VOTING AND SUPPORT AGREEMENT

This VOTING AND SUPPORT AGREEMENT (this “Agreement”), dated as of June 30, 2010,
is made by and among J. Chester Porter (“Porter”) and Maria L. Bouvette
(“Bouvette”) (collectively, Porter and Bouvette are the “Shareholders”); Porter
Bancorp, Inc., a Kentucky corporation (the “Company”); Patriot Financial
Partners, L.P. (the “Lead Purchaser”) and the persons signatory hereto (the
“Purchasers”) who are “Purchasers” under the Securities Purchase Agreement,
dated as of June 30, 2010 (the “Purchase Agreement”).

Recitals

A. The Shareholders are, as of the date hereof, the record and beneficial owners
of the number of common shares, without par value (the “Common Shares”), of the
Company, and together beneficially own approximately 65.4% of the Company’s
voting shares;

B. Rule 5635(d) of the NASDAQ Stock Market Rules requires the Company to obtain
shareholder approval before issuing an amount of Common Shares in a private
placement in excess of 20% of the Company’s currently outstanding Common Shares;

C. Pursuant to the Purchase Agreement, the Company has agreed to issue to the
Purchasers Series B Cumulative Mandatorily Convertible Cumulative Perpetual
Preferred Shares (the “Preferred Shares”), which would convert automatically
into Common Stock when approved by the Company’s shareholders in accordance with
Rule 5635(d);

D. Pursuant to the Purchase Agreement, the Company has agreed to issue to each
of the Purchasers warrants exercisable into a new class of nonvoting,
mandatorily convertible, common shares of the Company (the “Nonvoting Common
Stock”).

E. The Purchase Agreement requires the Company to submit proposals to authorize
the conversion of the Preferred Shares into Common Shares (the “Conversion”) and
to authorize the new class of Nonvoting Common Stock into which the warrants are
exercisable into, each for approval by its shareholders; and

F. As a condition to the willingness of the Purchasers (including the Lead
Purchaser) to enter into the Purchase Agreement and as an inducement and in
consideration therefor, the Shareholders and the Purchasers have agreed to enter
into this Agreement, pursuant to which the Shareholders agree (i) to vote the
shares held by the Shareholders in favor of the Conversion, (ii) to vote the
shares held by the Shareholders in favor of the authorization of the new class
of Nonvoting Common Stock, and (iii) to appoint and elect the designee of the
Lead Purchaser (including any successor designees of the Lead Purchaser, the
“Designated Board Member”) to the Board of Directors, as set forth below.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein and in the Purchase Agreement, and intending to be
legally bound hereby, the parties hereto agree as follows:

Agreement

SECTION 1. Representations and Warranties of the Shareholders.

Each of the Shareholders hereby represents and warrants, jointly and severally,
as follows:

(a) Each Shareholder is the record and beneficial owner of the Common Shares
(together with any Common Shares which such Shareholder may acquire at any time
on or after the date hereof during the term of this Agreement including, without
limitation, all common shares acquired by a Shareholder, however acquired
whether through stock splits, stock dividends, reclassifications,
recapitalization, similar events or otherwise, the “Shares”) set forth opposite
Shareholder’s name on Schedule I to this Agreement.

(b) Each Shareholder has the legal capacity to execute and deliver this
Agreement and to consummate the transactions contemplated hereby.

(c) This Agreement has been validly executed and delivered by each Shareholder
and constitutes his or her legal, valid and binding obligation, enforceable
against him or her in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, and
(ii) that the availability of the remedy of specific performance or injunctive
or other forms of equitable relief may be subject to equitable defenses and
would be subject to the discretion of the court before which any proceeding
therefor may be brought.

(d) Neither the execution and delivery of this Agreement nor the consummation by
the Shareholders of the transactions contemplated hereby will result in a
violation of, or a default under, or conflict with, any contract, trust,
commitment, agreement, understanding, arrangement or restriction of any kind to
which either Shareholder is a party or by which either Shareholder or his or her
assets are bound. The consummation by the Shareholders of the transactions
contemplated hereby will not violate, or require any consent, approval, or
notice under, any provision of any judgment, order, decree, statute, law, rule
or regulation applicable to the Shareholders.

(e) The Shares and the certificates representing the Shares owned by the
Shareholders are now, and at all times during the term hereof will be, held by
the Shareholders, or by a nominee or custodian for the benefit of the
Shareholders, free and clear of all liens, claims, security interests, proxies,
voting trusts or agreements, options, rights, understandings or arrangements or
any other encumbrances whatsoever on title, transfer, or exercise of any rights
of either Shareholder in respect of such Shares, except for any of the foregoing
arising under this Agreement.

SECTION 2. Transfer of the Shares.

Until the Shareholder Approvals (as defined in the Purchase Agreement) are
given, except as otherwise provided herein, the Shareholders shall not:
(a) transfer, assign, sell, gift-over,

 

2



--------------------------------------------------------------------------------

pledge, grant any security or other interest therein or otherwise dispose of, or
consent to any of the foregoing (“Transfer”), any or all of the Shares or any
right or interest therein; (b) enter into any contract, option or other
agreement, arrangement or understanding with respect to any Transfer;
(c) deposit any of the Shares into a voting trust, or enter into a voting
agreement or arrangement with respect to any of the Shares; (d) exercise, or
give notice of an intent to exercise, any options or warrants unless the Shares
underlying such options or warrants become subject to this Agreement upon such
exercise; or (e) take any other action, other than in Shareholder’s capacity as
an officer or director of the Company, that would in any way restrict, limit or
interfere with the performance of Shareholder’s obligations hereunder or the
transactions contemplated hereby, and unless and until the transferee, recipient
or secured party with respect to such Shares has delivered to the Company and
each Purchaser a written agreement in a form reasonably satisfactory to the
Company and each Purchaser that the transferee, recipient or secured party shall
be bound by this Agreement and the Shares so transferred, assigned or sold shall
remain subject to this Agreement.

SECTION 3. Voting Agreement.

(a) Each Shareholder hereby agrees to vote the Shares, or to grant a consent or
approval in respect of the Shares, in connection with any meeting of the
shareholders of the Company or any action by written consent in lieu of a
meeting of shareholders of the Company: (i) in favor of the Conversion, (ii) in
favor of the authorization of the new class of Nonvoting Common Stock, and/or
(iii) against any action or agreement which would impede, interfere with or
prevent the consummation of the transactions contemplated by the Purchase
Agreement, including the Conversion and the authorization of the new class of
Nonvoting Common Stock.

(b) Each Shareholder hereby agrees to the vote the Shares, or to grant a consent
or approval in respect of the Shares, in connection with any meeting of the
shareholders of the Company or any action by written consent in lieu of a
meeting of shareholders of the Company: (i) to appoint and elect the Designated
Board Member, including any replacement Designated Board Member, to the Board of
Directors if nominated and approved by the Nominating and Governance Committee
of the Board of Directors; and (ii) if so instructed by the Lead Purchaser, to
remove the Designated Board Member from the Board of Directors.

(c) The parties hereto acknowledge that the voting agreements contained herein
are specifically enforceable in accordance with KRS 271B.7-310(2).

SECTION 4. Covenants.

(a) Company’s Cooperation. The Company hereby covenants and agrees that it shall
not, and each Shareholder irrevocably and unconditionally acknowledges and
agrees that the Company shall not (and waives any rights against the Company in
relation thereto), recognize any transfer or encumbrance on any of the Shares
unless the provisions of Section 2 have been complied with.

(b) Legend on Share Certificates. Each certificate representing any Shares
issued after the date hereof shall be endorsed by the Company with a legend
reading substantially as follows:

“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT, AS MAY BE
AMENDED FROM TIME TO TIME, (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST
FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON
ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY
ALL THE PROVISIONS OF THAT VOTING AGREEMENT, INCLUDING CERTAIN RESTRICTIONS ON
TRANSFER AND OWNERSHIP SET FORTH THEREIN.”

 

3



--------------------------------------------------------------------------------

The Company, by its execution of this Agreement, agrees that it will cause the
certificates evidencing the Shares issued after the date hereof to bear the
legend required by this Agreement, and it shall supply, free of charge, a copy
of this Agreement to any holder of a certificate evidencing Shares upon written
request from such holder to the Company at its principal office. The parties to
this Agreement do hereby agree that the failure to cause the certificates
evidencing the Shares to bear the legend required by this Section 4 and/or the
failure of the Company to supply, free of charge, a copy of this Agreement as
provided hereunder shall not affect the validity or enforcement of this
Agreement.

SECTION 5. Termination.

(a) This Agreement shall terminate in its entirety, and none of the Purchasers,
the Lead Purchaser and the Shareholders shall have any rights or obligations
hereunder and this Agreement shall become null and void and have no effect upon
the earlier of: (i) the date of termination of the Purchase Agreement in
accordance with its terms; and (ii) the date on which all transfer restrictions
and voting agreements hereunder have terminated in accordance with Sections 4(b)
and (c), below.

(b) The transfer restrictions set forth in Section 2 and the voting agreement
set forth in Section 3(a) shall terminate upon the date that the Shareholder
Approvals (as defined in the Purchase Agreement) are given.

(c) The voting agreement set forth in Section 3(b) shall terminate upon the date
that the Lead Purchaser is the beneficial owner of less than, in the aggregate,
four point nine percent (4.9%) or more of the voting Common Shares.

(d) The termination of this Agreement or any provision hereof shall not prevent
any party hereunder from seeking any remedies (at law or in equity) against any
other party hereto for such party’s breach of any of the terms of this
Agreement. Notwithstanding the foregoing, Sections 5(a), 5(e), 5(f), 5(j), 5(k)
and 5(l) of this Agreement shall survive the termination of this Agreement. The
representations and warranties made herein shall not survive the termination of
this Agreement.

 

4



--------------------------------------------------------------------------------

SECTION 6. Miscellaneous.

(a) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, telecopied (which is
confirmed) or sent by a nationally recognized overnight courier service, such as
Federal Express (providing proof of delivery), to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 

If to either Shareholder or the Company:   

2500 Eastpoint Parkway

Louisville, Kentucky 40223

Attn: C. Bradford Harris, Corporate General Counsel

Telephone: (502) 499-4788

Fax:

With a copy to:   

Frost Brown Todd LLC

400 W. Market Street

Louisville, Kentucky 93401

Attention: R. James Straus

Alan K. MacDonald

Telephone: (502) 589-5400

Fax: (502) 581-1087

If to any Purchaser:   

At the address set forth on the signature page hereto,

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

(b) Counterparts. This Agreement may be executed manually or by facsimile by the
parties hereto, in any number of counterparts, each of which shall be considered
one and the same agreement and shall become effective when a counterpart hereof
shall have been signed by each of the parties and delivered to the other
parties.

(c) Further Actions. Each of the parties hereto agrees that it will use its
reasonable best efforts to do all things necessary to effectuate this Agreement.

(d) Amendment, Waivers, etc. This Agreement may not be amended, changed,
supplemented, waived or otherwise modified, except upon the execution and
delivery of a written agreement executed by each of the parties hereto. The
failure of any party hereto to exercise any right, power or remedy provided
under this Agreement or otherwise available in respect hereof at law or in
equity, or to insist upon compliance by any other party hereto with its
obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

(e) Specific Performance. Each of the parties hereto acknowledges and agrees
that in the event of any breach of this Agreement, each non-breaching party
would be irreparably and immediately harmed and could not be made whole by
monetary damages. It is accordingly agreed that the parties hereto (a) will
waive, in any action for specific performance, the defense of adequacy of a
remedy at law and (b) shall be entitled, in addition to any other remedy to
which they may be entitled at law or in equity, to compel specific performance
of this Agreement.

 

5



--------------------------------------------------------------------------------

(f) Capitalized Terms. For purposes of this Agreement, capitalized terms used
and not defined herein shall have the respective meanings ascribed to them in
the Purchase Agreement.

(g) Entire Agreement. This Agreement (together with the Purchase Agreement, to
the extent referred to herein) constitutes the entire agreement of the parties
and supersedes all prior agreements and undertakings, both written and oral,
between the parties, or any of them, with respect to the subject matter hereof.

(h) Assignment. This Agreement shall not be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties. Subject to the foregoing, this Agreement will be
binding upon, inure to the benefit of and be enforceable by the parties and
permitted assigns.

(i) Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each party hereto and their respective successors and
permitted assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

(j) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Kentucky without giving effect
to the principles of conflicts of law thereof.

(k) Consent to Jurisdiction. Each of the Purchasers (including the Lead
Purchaser) and the Shareholders hereby expressly and irrevocably submits to the
nonexclusive jurisdiction of the Kentucky Courts (as defined in the Purchase
Agreement), in connection with all disputes arising out of or in connection with
this Agreement or the transactions contemplated hereby.

(l) Service of Process. Each of the Purchasers (including the Lead Purchaser)
and the Shareholders irrevocably consents to the service of process outside the
territorial jurisdiction of the courts referred to in Section 5(k) hereof in any
such action or proceeding by mailing copies thereof by registered United States
mail, postage prepaid, return receipt requested, to its address as specified in
or pursuant to Section 5(a) hereof. However, the foregoing shall not limit the
right of a party to effect service of process on the other party by any other
legally available method.

******

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Voting and Support Agreement to
be duly executed and delivered as of the date first written above.

 

PORTER BANCORP, INC. By:  

/s/ Maria L. Bouvette

Maria L. Bouvette,

President, CEO and Secretary

SHAREHOLDERS: J. CHESTER PORTER

/s/ J. Chester Porter

MARIA L. BOUVETTE

/s/ Maria L. Bouvette

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Voting and Support Agreement to
be duly executed and delivered as of the date first written above.

Patriot Financial Partners, L.P.

Patriot Financial Partners Parallel, L.P.

Great Oaks Strategic Investment Partners, L.P.

Andrew K. Boszhardt, Jr.

Zoltan Zsitvay

Burnham Financial Industries Fund

Burnham Financial Services Fund

Moors and Mendon Master Fund LP

Stieven Financial Investors, L.P.

Stieven Financial Offshore Investors, Ltd.

 

8



--------------------------------------------------------------------------------

SCHEDULE I

BENEFICIAL OWNERSHIP OF SHARES

 

9